United States Court of Appeals
                     For the First Circuit


No. 19-1908

                      PATRICIA C. COFFEY,

                     Plaintiff, Appellant,

                               v.

             NEW HAMPSHIRE JUDICIAL RETIREMENT PLAN;
BOARD OF TRUSTEES OF THE NEW HAMPSHIRE JUDICIAL RETIREMENT PLAN,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court, issued on April 21, 2020, is
amended as follows:


     On page 14, footnote 8, line 3, replace "term situations"
with "term to situations".
     On page 14, footnote 8, line 11, replace " Automation ,Inc."
with "Automation, Inc.".